931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Floyd TUCKER, Plaintiff-Appellant,v.Melvin BITTINGER, Jerry Helms, Defendants-Appellees.
No. 90-7181.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1991.Decided April 25, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Daniel E. Klein, Jr., Magistrate Judge.  (CA-89-81-JH)
Floyd Tucker, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Floyd Tucker appeals from a jury verdict in favor of the defendant correctional officers in his 42 U.S.C. Sec. 1983 action in which he alleged assault and use of excessive force.  Upon a thorough review of the trial transcript, we find that the verdict is sufficiently supported and there are no other issues meriting reversal.  Therefore, we affirm the judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.